Dated: November 19, 2020   Respectfully submitted,

                           By:       /s/ Tibor L. Nagy

                           Tibor L. Nagy
                           DONTZIN NAGY & FLEISSIG LLP
                           980 Madison Avenue
                           New York, New York 10075
                           (212) 717-2900
                           tibor@dnfllp.com

                           Clement Seth Roberts
                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                           405 Howard Street
                           San Francisco, CA 94105
                           (415) 773-5700
                           croberts@orrick.com

                           Laura B. Najemy
                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                           222 Berkeley Street, Suite 2000
                           Boston, MA 02116
                           (617) 880-1800
                           lnajemy@orrick.com

                           Attorneys for Defendants ConsenSys Inc., ConsenSys
                           Fund I, L.P, ConsenSys Diligence, Inc., ConsenSys GP
                           I, LLC, and ConsenSys Ventures LLC




                                 4
